DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record either alone or in combination fails to teach a percussion device including an input side and an output side, where the input side is configured to be rotationally driven and the output side is configured to be rotationally driven by the input side via a drive transmitter/drive transmitter pathway combination, where at least one drive transmitter is configured to slide or roll along at least part of a length of a drive transmitter pathway, such that the percussion device further includes a percussion impactor, an impactor shaft and a percussion anvil wherein:
the impactor shaft is an elongate member extending from the output side towards the
input side;
the percussion impactor includes impactor shaft tunnel which is a longitudinally co-
axially aligned void;
the impactor shaft is a longitudinal sliding fit within the impactor shaft tunnel;
the impactor shaft incorporates one or more impactor shaft spline which is a
longitudinally aligned helical spline;
the impactor shaft tunnel incorporates one or more impactor spline
channel which is a longitudinally aligned helical channel in a wall of said impactor
shaft tunnel; and

the impactor shaft and percussion anvil are part of the output side;
such that in use, where the output side has restricted, or no, ability to rotate, the combination of the drive transmitter/drive transmitter pathway combination increases the distance between the percussion impactor and the percussion anvil as the interaction of the at least one impactor shaft spline within the complementary impactor spline channel causes the percussion impactor to rotate in a direction counter to the input side until the drive transmitter/drive transmitter pathway combination releases the percussion impactor, characterized in that, the percussion impactor includes at least one impactor impact tooth and the percussion anvil includes at least one anvil impact tooth, wherein each impact tooth includes an angled impact surface, such that complementary impact surfaces are configured to pass a percussive and/or rotational impulse from the percussion impactor to the percussion anvil.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
2/12/2022